 

 

 

Case 1:20-cr-10125-MLW Document 42 Filed 09/13/21 Page 1 of 8

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

UNITED STATES OF AMERICA, )
)
Vv. )
Cr. No. 20-10125-MLW
KEVIN BRILL, )
Defendant. )
MEMORANDUM AND ORDER
WOLF, D.J. September 13, 2021

This Memorandum is based upon the transcript of the decision
rendered orally on May 7, 2021, to which additional background and
citations have been added.

kkk

Defendant Kevin Brill was an attorney operating as a sole
practitioner in West Newton, Massachusetts. He served as co-
trustee for two trusts ("Trusts One and Two") and maintained these
trusts and trust-related bank accounts in the names of two other
persons.

From October 2012 through July 2017, Brill engaged in a scheme
to embezzle funds from Trusts One and Two. He created and utilized
an undisclosed bank account in the name of Trust One as a pass~
through to divert funds from Trust One to his law firm. He then
used these funds for his personal benefit, including to pay off
creditors. In total, he embezzled approximately $589,896.34.

Brill subsequently failed to report $360,135.11 of these funds as
 

 

 

 

 

Case 1:20-cr-10125-MLW Document 42 Filed 09/13/21 Page 2 of 8

income on his tax returns and failed to pay $169,847 in taxes he

owed to the Internal Revenue Service.

On January 11, 2021, Brill pled guilty to six counts of wire —

‘fraud in violation of 18 U.S.C. §1343, and four counts of filing
a false tax return in violation of 26 U.S.C. §7206. See Dkt. No.
17. He was sentenced on May 7, 2021 to serve 24 months in custody
followed by 36 months of supervised release.

At the sentencing hearing, defendant objected to the loss
amount calculated by Probation in the Presentence Report.
Defendant argued that the $589,896.34 loss figure overstated the
loss because it failed to take into account the $378,080.53 he
repaid to the trusts after he became aware that his embezzlement
was about to be discovered, but before any federal investigation
into his conduct began. Brill acknowledged that the Commentary to
Guideline U.S.S.G. §2B1.1 provides that a defendant should be
credited for funds repaid to a victim before the earlier of "the
time the offense was discovered by a victim or government agency"
or "the time the defendant knew or reasonably should have known
that the offense was detected or about to be detected by a victim
or government agency." U.S.S.G. §2B1.1, Application Note 3(E) (i).
See Defendant's Sentencing Memorandum (Dkt. No. 30) at 8. However,
he contended that Application Note 3(E) (i) should not be applied

to this case. See id.
 

 

 

 

 

oR QEL EAC YS ell BN be tO FM ARR TONY BE

DEN

   

 

Case 1:20-cr-10125-MLW Document 42 Filed 09/13/21 Page 3 of 8

Defendant argued that in Kisor v. Wilkie, 139 S. Ct. 2400

(2019) the Supreme Court altered the framework for how this court

should interpret and apply the Sentencing Guidelines. See

Defendant's Sentencing Memorandum (Dkt. No. 30) at 8. There, the
Supreme Court qualified its earlier holding in Stinson v. United
States, 508 U.S. 36 (1993), that the Commentary to the Guidelines
is authoritative unless "it violates the Constitution or a federal
statute, or is inconsistent with, or a plainly erroneous reading
of, that guideline." Stinson, 508 U.S. at 58. Pursuant to Kisor,
‘the court may refer to the Commentary Application Notes only ifa
term - in this case "loss" - is ambiguous. See Kisor, 139 S. Ct.
at 2413. Defendant claimed that, post-Kisor, the Sixth Circuit
has concluded that Guideline §2B1.1, which governs the loss
calculation, is not ambiguous and, therefore, the Application
Notes are not authoritative for determining the total amount of
loss. See id. at 12 (citing United States v. Riccardi, 989 F.3d
476, 486 (6th Cir. 2021)). Instead, defendant argued that the
court should apply a more colloquial meaning of the term loss and
conclude that the victims had only lost about $212,000, not
$589,896.34. See id.

The court stated that it was not necessary to resolve
defendant's objection because it would not affect the sentence the
court imposed. See Fed. R. Crim. Pro. 32(i)(3)(B). Nevertheless,

it went on to deny the objection for the following reasons.

3

 
 

 
  
  

 

 

Tr Fe hay TOR NE fe ae,

TS Nelo em ee

 

ETE ree eee

 

Case 1:20-cr-10125-MLW Document 42 Filed 09/13/21 Page 4 of 8

The court concluded that it must follow First Circuit

___ precedent concerning the meaning of "loss" under Guideline §2B1.1.

There are several recent First Circuit decisions applying the loss

definition set forth in Application Note 3(E) (i). See, e@.g.,

United States v. Reda, 787 F.3d 625, 632, n.6 (1st Cir. 2015);

 

United States v. Garcia-Pastrana, 584 F.3d 351, 391 (lst Cir.

 

': 2009); United States v. Maisonet-Gonzalez, 785 F.3d 757, 762-63

(ist Cir. 2015). A district court is bound by the "law of the

circuit doctrine" to follow these precedents and apply Application
Note 3(E) (i) unless one of the two exceptions to that doctrine
applies. These exceptions arise when: (1) "an existing panel
decision [is] undermined by controlling authority, subsequently
announced," or (2) “authority that postdates the original
decision, although not directly controlling, nevertheless offers
a sound reason for believing that the former panel, in light of
fresh developments, would change its collective mind." United
States v. Lewis, 963 F.3d 16, 23 (lst Cir. 2020).

Neither exception to the law of the circuit doctrine applied
to this case. Neither Kisor nor any other subsequent controlling
authority undermined Application Note 3(E)(i) or First Circuit
precedent applying it. There is also no reason to believe that
former panels of the First Circuit which applied the loss
definition of Application Note 3(E) (i) would now change their minds

in light of Kisor. In Lewis, the First Circuit concluded that
 

 

 

 

 

 

 

 

Case 1:20-cr-10125-MLW Document 42 Filed 09/13/21 Page 5 of 8

this exception to the law of the circuit doctrine did not apply

because its earlier decisions interpreting Sentencing Guideline

“"§4B1.2 did not employ a standard that was substantially more

deferential than the one outlined in Kisor. See Lewis, 963 F.3d
at 24. It noted that those panels did not "defe[r] to an

application note that strayed beyond the zone of ambiguity in the

Sentencing Guidelines" or "regar[d] [deference to the Sentencing

Commission] as limiting the rigor of their analysis of whether the
guideline was ambiguous," and that "those panels viewed their
analyses as considering both the letter of the text and its
purpose." See Lewis, 963 F.3d at 24. Brill did not argue that
the First Circuit gave undue deference to Application Note 3(E) (i)
when it applied that Commentary in Reda, Garcia-Pastrana, or

Maisonet-Gonzalez, and there is no indication that it did.

 

Moreover, if the court were not bound by these precedents, it
would still have concluded that it is proper to defer to the
Sentencing Commission's definition of "loss" in Application Note
3(E) (i). Under Kisor, a court should presumptively defer to an
agency's authoritative interpretation of its own regulation if:
(1) the court determines the regulation is "genuinely ambiguous”
after "carefully consider[{ing] the text, structure, history, and
purpose of a regulation, in all the ways it would if it had no

agency to fall back on;" and (2) the agency's reading is "within
 

 

 

 

 

 

 

Case 1:20-cr-10125-MLW Document 42 Filed 09/13/21 Page 6 of 8

the zone of ambiguity the court has identified after employing all
its interpretive tools." See Kisor, 139 S. Ct. at 2415-16.

This court found that the term "loss" as used in §2Bl.1 of
‘the Guidelines is genuinely ambiguous. In Riccardi, the Sixth
Circuit discussed three different dictionary definitions of "loss"
and found that "the term ‘loss' can mean different things in
different contexts." See id. at 486. Although the history of
§2Bl1.1 suggests that the Sentencing Commission intended that a
"net" definition of loss, rather than a "gross" definition, should
be applied, that history does not clarify how the net loss should
be measured. See U.S.S.G. Amendment 617, effective November 1,
2001. The Guidelines do not make clear at what time the loss
should be assessed, which could be when the loss is at its greatest
amount, when defendant expected to be caught, or when defendant
made complete restitution if able. It is also not clear whether
the term "loss" should include lost interest and appreciation of
‘assets or the expense to victims in recovering money.

Application Note 3(E) (i) to §2B1.1 resolves these ambiguities
concerning the term "loss." It clarifies that the net loss is to
be measured at the point before the offense is detected, and
explains that the time of detection is the earlier of when the
offense is actually discovered or the time the defendant knew or
reasonably should have known that the offense was about to be

discovered. U.S.$.G. §2B1.1, Application Note 3(E) (i). Brill did
Case 1:20-cr-10125-MLW Document 42 Filed 09/13/21 Page 7 of 8

not argue that this method of measuring net loss is unreasonable.

The court concluded that the definition of loss in Application

at gareein rete ee

  

Note 3(E) (i) to §2B1.1 is reasonable and falls within the zone of
ambiguity.

Applying Application Note 3(E)(i) to this case, Probation
properly determined that the total loss amount should not be

reduced by defendant's repayments to his victims. As indicated

 

earlier, this Note provides that the total loss amount is reduced
Pos by:

(i) The money returned, and the fair market value of the
property returned and the services rendered, by the
defendant or other persons acting jointly with the
defendant, to the victim before the offense was
detected. The time of detection of the offense is the
earlier of (I) the time the offense was discovered by a
victim or government agency; or (II) the time the
defendant knew or reasonably should have known that the
offense was detected or about to be detected by a victim
or government agency.

 

.
c
_
f
rr
b

Bape RE dy Fe ee Fae Sy

See U.S.S.G. §2B1.1, Application Note 3(E) (i).

oY Ey!

In United States v. Mardirosian, a case involving stolen

-
¢

paintings, the First Circuit wrote:

Crediting Mardirosian with the return of the Cézanne
would ignore the gravity of his crime. The Sentencing
Guidelines treat loss as a proxy for the seriousness of
the [defendant's] fraud. Mardirosian concealed the
Cézanne for 20 years, and it was only after he realized
that he could not sell the stolen painting without being
caught that he reached out to [the owner] to negotiate
over its return. Even then, he conditioned the Cézanne's
return on the transfer of title to the six
other paintings. Mardirosian is not entitled to a
credit for this behavior that would place him on the
same plane as a repentant thief who returned stolen

 

EO BEET «a Nene BON, of tah A

7

 
eb 4 heey ee we nee ee

Case 1:20-cr-10125-MLW Document 42 Filed 09/13/21 Page 8 of 8

property before the owner even noticed its absence.
United States v. Mardirosian, 602 F.3d 1, 13 (ist Cir. 2010)
(internal marks omitted).

In this case, by January 5, 2018, the family members of one

' .of the trust beneficiaries reported to a co-trustee that Brill was

 

 

 

making transfers from the trust to an outside bank account. By
February 15, 2018, he was aware that his victims had discovered or
would very soon discover his crime. See Government's Sentencing
Memorandum (Docket No. 32) at 3. In June 2018, Brill began
negotiating with the trusts to calculate the total of amount of
funds he had embezzled. See id. Brill did not make his first
repayments to the trusts until July 2, 2018. See id. at 3-4.
Therefore, defendant's repayments occurred after the time of
detection and properly were not credited against the total loss
amount pursuant to §2B1.1, Application Note 3(E) (i).

In view of the foregoing, as previously ordered on May 7,
2021, the court denied Brill's objection to the total loss amount
of $589,896.34. He was ultimately sentenced to serve 24 months in
custody and 36 months Supervised Release, and ordered to pay

restitution in the amount of $381,662.81.

   
 

 
  

CAG

UNITED ATES DISTRICT JUDG

 
